DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3/7/2022. 
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

An authorization for this amendment was given by Attorney Vikram Iyengar on 3/15/2022. 
  
The amendment is the following:

Regarding Claim 10, [[ Optical rotatable transmission/reception unit, comprising: 
a carrier rotatable about a rotational axis, 
an optical receiver arranged at the carrier on the rotational axis so as to receive an optical reception signal out of a first direction, 
an optical transmitter arranged adjacent to the optical receiver at the carrier so as to emit an optical transmission signal in a second direction, and 
a transmission/reception optic arranged at the carrier on the rotational axis above the optical receiver and extending across the optical receiver and the optical transmitter, wherein the transmission/reception optic comprises a reception optic and a transmission optic arranged in the reception optic, 
wherein the reception optic is configured to guide the optical reception signal incident on the transmission/reception optic towards the optical receiver on the rotational axis, 
wherein the transmission optic is arranged above the optical transmitter and is configured to shape the optical transmission signal emitted by the optical transmitter into an output beam, 
wherein the reception optic is a reception lens extending across the optical receiver and the optical transmitter, and the transmission optic is formed by a surface structure provided at one or two surfaces of the reception lens, 
wherein a surface facing the optical receiver and/or a surface facing away from the optical receiver, each being of the reception optic, comprise a specified surface structure so that, due to the transmission optic being formed by a part of the reception optic, non- illuminated regions between the reception optic and the carrier are illuminated, and ]]
Optical rotatable transmission/reception unit according to claim 1,
wherein portions of the reception optic at which a beam-shaping surface is arranged are formed without a surface structure.
 
Allowable Subject Matter
Claims 1, 5 and 7-21 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Hallal et al (US Pub 20170244490) Fig 3, where an optical transmission/reception unit (e.g. 122A) has a carrier rotatable about a rotational axis 28, an optical receiver 26 is arranged at the carrier on the rotational axis 28 so as to receive an optical reception signal out of a first direction,  and an optical transmitter 24 is arranged adjacent to the optical receiver 26 at the carrier so as to emit an optical transmission signal in a second direction.

 Kuo et al (US Pub 20110058817) Fig 8  where a transmission/reception optic 150 is arranged at a carrier (e.g. 110) above an optical receiver (i.e. detector in array 120’) and extends across the optical receiver (i.e. detector in array 120’) and an optical transmitter (i.e. transmitter in array 120’), the transmission/reception optic 150 comprises a reception optic (i.e. in 150) and a transmission optic (i.e. in 150) arranged in the reception optic (i.e. in 150), the reception optic (i.e. in 150) is configured to guide an optical reception signal incident on the transmission/reception optic 150 towards the optical receiver (i.e. detector in array 120’), the transmission optic (i.e. in 150) is arranged above the optical transmitter (i.e. transmitter in array 120’) and is configured to shape an optical transmission signal emitted by the optical transmitter (i.e. transmitter in array 120’) into an output beam, the reception optic (i.e. in 150) is a reception lens that 

The newly found prior art relevant to the Applicant’s disclosure is the following:

Sharp (US Pub 20190305847) and more specifically Fig 3.

Chao (US Pub 20130236183) and more specifically Fig 1.

Hirohashi (US Pub 20080069495) and more specifically Fig 1A and Fig 1B.

Coleman (US Pub 20050129407) and more specifically Fig 2 and Fig 3.

Haber (US Pub 20050031350) and more specifically Fig 1 and Fig 5.

Naoe (US Pub 20040240885) and more specifically Fig 1.

Flaherty (US Pat 5946118) and more specifically Fig 14 and Fig 15.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  
 
Regarding Claim 1, Optical rotatable transmission/reception unit, comprising: 

an optical receiver arranged at the carrier on the rotational axis so as to receive an optical reception signal out of a first direction, 
an optical transmitter arranged adjacent to the optical receiver at the carrier so as to emit an optical transmission signal in a second direction, and 
a transmission/reception optic arranged at the carrier on the rotational axis above the optical receiver and extending across the optical receiver and the optical transmitter, wherein the transmission/reception optic comprises a reception optic and a transmission optic arranged in the reception optic, 
wherein the reception optic is configured to guide the optical reception signal incident on the transmission/reception optic towards the optical receiver on the rotational axis, 
wherein the transmission optic is arranged above the optical transmitter and is configured to shape the optical transmission signal emitted by the optical transmitter into an output beam, 
wherein the reception optic is a reception lens extending across the optical receiver and the optical transmitter, and the transmission optic is formed by a surface structure provided at one or two surfaces of the reception lens, 
wherein the transmission optic is at least partially arranged in the reception optic, wherein a portion of the transmission optic facing the optical transmitter forms a first beam-shaping surface for shaping the optical transmission signal, and wherein the first beam-shaping surface:
 is at least partially formed in a surface of the reception optic facing the optical receiver, or 
at least partially projects beyond the surface of the reception optic facing the optical receiver or is recessed with respect to the same, and 
wherein the surface of the reception optic facing the optical receiver is divided into two portions by the portion of the transmission optic facing the optical transmitter so that a surface of the reception optic facing away from the optical receiver and the two portions of the surface of the reception optic facing the optical receiver guide the optical reception signal incident on the reception optic towards the optical receiver on the rotational axis.

Although optical rotatable transmission/reception units are well known in the art, there is no teaching, suggestion or motivation to generate the optical rotatable transmission/reception unit with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636